Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered August 2, 1994, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was not denied his right to be present at a material stage of the trial. Although the court and counsel engaged in a preliminary discussion of the Sandoval issues in this case during an informal off-the-record conference, a full de novo hearing was conducted on the record in the defendant’s presence (see, People v Smith, 82 NY2d 254; People v Valentine, 212 AD2d 399).
Moreover, the defendant’s contention that the jury verdict was repugnant is without merit. A comparison of the elements of the crimes as charged to the jury establishes that the defendant’s acquittal of criminal possession of a weapon in the fourth degree was not conclusive with regard to a necessary element of robbery in the first degree (see, People v Marshall, 221 AD2d 476; People v Bebee, 210 AD2d 243; People v Haymes, 34 NY2d 639, 640, cert denied 419 US 1003; People v Smith, 235 AD2d 558; People v Jordan, 175 AD2d 649, 650).
The defendant’s remaining contention is without merit. O’Brien, J. P., Santucci, Joy and Altman, JJ., concur.